DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
As noted in the previous Office Action, acknowledgment is made of applicant’s benefit claim based on the prior-filed U.S. non-provisional application number 15/270,447, filed on 9/20/2016. The present application is a continuation of Application No. 15/270,447, now U.S. patent number 10,671,916 B1.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of three of the prior-filed applications, U.S. Provisional Application Nos. 62/234,149, 62/251,718, and 62/275,261, filed on September 29, 2015, November 6, 2015, and January 6, 2016, respectively, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. New independent claims 21, 30 and 39 each recite executing “a plurality of machine learning processes”, training “a plurality of computer models”, determining “that a first computation state of a first computer model of the plurality of computer models lags behind a first data stream of the plurality of data streams and a first machine learning process used to train the first computer model” and determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model”. 
None of the above-noted provisional applications disclose any machine learning processes or the training of any models, as claimed in newly-added claims 21, 30 and 39. Accordingly, the above-noted provisionals do not provide support for the above recited features.
The disclosure of the prior-filed U.S. Provisional Application No. 62/333,162, filed on May 7, 2016, appears to provide support for at least the above-noted machine learning process execution and model training features recited in claims 21, 30 and 39 (see, e.g., FIGs. 9-10 and the descriptions of these FIGs. on pages 40-48 and 62-63). 
Pages 58 and 59 of both of U.S. Provisional Application Nos. 62/251,718 and 62/234,149 state “Compute element 700-c1 also sends data request 7DR3 to data interface 523-2, which then accesses associated memory module 540-m2 containing data sets 712-D3 and 712-D4. These two requests 7DR1 and 7DR3 may be sent essentially simultaneously, or with a time lag between the earlier and the later requests” and “The two responses 7DR1 and 7DR2 may be sent essentially simultaneously, or with a time lag between the earlier and the later.” However, none of the aforementioned provisional applications mention, let alone disclose determining “that a first computation state of a first computer model of the plurality of computer models lags behind a first data stream of the plurality of data streams and a first machine learning process used to train the first computer model” or determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model”.
The disclosure of the prior-filed, parent U.S. non-provisional application number 15/270,447, filed on 9/20/2016, appears to provide support for at least the above determining “that a first computation state of a first computer model of the plurality of computer models lags behind a first data stream of the plurality of data streams and a first machine learning process used to train the first computer model” feature recited in claims 21, 30 and 39 (see, e.g., pages 3 and 93-94 and original claim 1). Accordingly, the effective filing date of independent claims 21, 30 and 39 and dependent claims claims 22-29, 31-38 and 40 of the present application is the filing date of the parent non-provisional, 9/20/2016. However, as discussed below, none of the priority applications appear to support the determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model” limitation recited in newly-added claims 21, 30 and 39.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed 3/2/2022, which complies with 37 CFR 1.97. As such, the information disclosure statement has been placed in the application file and the information referred to therein has been considered by the examiner.

Response to Amendment
The amendment filed 4/25/2022 has been entered. In the amendment, claims 1-20 were cancelled and new claims 21-40 were added. As such, claims 21-40 are pending and have been examined.
The objections to the specification, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the specification and the cancellation of claim 20 in the amendment filed 4/25/2022. However, as documented below, objections to the specification remain.
The objections to claims 13 and 14, set forth in the previous Office Action, have been withdrawn due to Applicant’s cancellation of those claims in the amendment filed 4/25/2022. However, as discussed below, an objection to newly-added claim 33 remains.
The rejection of claim 20 under 35 U.S.C. § 112(a), set forth in the previous Office Action, has been withdrawn due to Applicant’s cancellation of this claim in the amendment filed 4/25/2022. However, as discussed below, rejections of newly-added claims 21-40 under 35 U.S.C. 112(a) remain.
The rejections of claims 1-19 under 35 U.S.C. § 112(b), set forth in the previous Office Action, have been withdrawn due to Applicant’s cancellation of these claims in the amendment filed 4/25/2022. However, as discussed below, a rejection of new claim 26 under 35 U.S.C. § 112(b) remains.
The rejections of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,671,916 B1 (reference patent) have been withdrawn due to Applicant’s cancellation of these claims in the amendment filed 4/25/2022. 
The rejections of claims 1-20 under 35 U.S.C. § 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s cancellation of these claims in the amendment filed 4/25/2022. However, as discussed below, rejections of new claims 21-40 under 35 U.S.C. § 103 remain.

Response to Arguments
Applicant’s arguments regarding the objections to the specification, set forth in the previous Office Action, have been considered and are persuasive. In particular, the objections are moot in light of Applicant’s amendments to the specification and the cancellation of claim 20 in the amendment filed 4/25/2022. However, as documented below, objections to the specification remain.
Applicant’s arguments regarding the objections to claims 13 and 14, set forth in the previous Office Action, have been considered and are persuasive. In particular, the objections are moot in light of Applicant’s cancellation of those claims in the amendment filed 4/25/2022.
Applicant’s arguments regarding the rejection of claim 20 under 35 U.S.C. § 112(a) as failing to comply with the written description requirement, set forth in the previous Office Action, have been considered and are persuasive. In particular, this rejection is moot in light of Applicant’s cancellation of this claim in the amendment filed 4/25/2022. However, as documented below, the addition of new claims 21-40 has necessitated rejections of these claims under 35 U.S.C. 112(a). 
Regarding the various features and limitations recited new claims 21-40, applicant generally asserts that “Support for the new claims can be found throughout the present application as originally filed, including, for example, at least in Figures 14A-B and 20A-B and p. 67:8 -p. 68:30 and p. 92:24 -p. 96:24. The new claims are also supported by at least one provisional application to which the present application claims priority. For instance, support for the new claims can be found throughout the U.S. Provisional Application 62/333,162 as filed, including, for example, at least in Figures 13 and 14A-B and p. 58: 17 - p. 66:27.” (applicant’s remarks, page 8). The examiner respectfully disagrees. 
In particular, the priority provisional applications (including U.S. Provisional Application 62/333,162 relied upon by applicant) and the original specification of prior-filed, parent U.S. non-provisional application number 15/270,447 (which the present application is a Continuation of), in the portions cited by applicant, and in other portions, are all silent regarding at least determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model” as recited in each of new independent claims 21, 30 and 39. 
Pages 58 and 59 of both of U.S. Provisional Application Nos. 62/251,718 and 62/234,149 state “Compute element 700-c1 also sends data request 7DR3 to data interface 523-2, which then accesses associated memory module 540-m2 containing data sets 712-D3 and 712-D4. These two requests 7DR1 and 7DR3 may be sent essentially simultaneously, or with a time lag between the earlier and the later requests” and “The two responses 7DR1 and 7DR2 may be sent essentially simultaneously, or with a time lag between the earlier and the later.” However, none of the aforementioned provisional applications mention, let alone disclose at least determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model”.
The disclosure of the prior-filed, parent U.S. non-provisional application number 15/270,447, filed on 9/20/2016, appears to provide support for at least the determining “that a first computation state of a first computer model of the plurality of computer models lags behind a first data stream of the plurality of data streams and a first machine learning process used to train the first computer model” feature recited in claims 21, 30 and 39 (see, e.g., pages 3 and 93-94 and original claim 1). However, contrary to applicant’s above assertion, as discussed below in the 35 U.S.C. 112(a) rejections, none of the priority applications appear to support the determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model” limitation recited in newly-added claims 21, 30 and 39.
Applicant’s arguments regarding the rejections of claims 1-19 under 35 U.S.C. § 112(b), set forth in the previous Office Action, have been considered and are persuasive. In particular, these rejections are moot in light of Applicant’s cancellation of these claims in the amendment filed 4/25/2022. However, as discussed below, a rejection of new claim 26 under 35 U.S.C. § 112(b) remains. 
Applicant’s arguments regarding the rejections of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,671,916 B1 (reference patent) have been considered and are persuasive. In particular, these rejections are moot in light of Applicant’s cancellation of these claims in the amendment filed 4/25/2022. 
Applicant’s arguments regarding the rejections of claims 1-20 under 35 U.S.C. § 103, set forth in the previous Office Action, have been considered and are persuasive. In particular, these rejections are moot in light of Applicant’s cancellation of these claims in the amendment filed 4/25/2022. However, as discussed below, rejections of new claims 21-40 under 35 U.S.C. § 103 remain. That is, applicant’s remarks regarding the patentability and allowability of claims 21-40 are not persuasive.
With apparent reference to new claims 21, 30 and 39 and the interview conducted on 4/20/2022 applicant generally asserts “Applicant's representative … noted that any combination of the cited references fails to teach or suggest identifying a computation state of the first computer model and/or the second computer model that is lagging behind a data stream. It was also noted that the cited references fail to teach or suggest determining that a second computer model that is not lagging behind a data stream” (applicant’s remarks, page 8, paraphrasing claim features and characterizing assertions made the interview by applicant’s representatives). 
With continued reference to new claims 21, 30 and 39, applicant generally states “Applicant respectfully asserts that any combination of Brueckner and Trenholm fails to teach or suggest each and every element of Applicant's new claims 21-40” and asserts “the cited references, alone or in any combination, do not teach or suggest at least ‘determining ... that a first computation state of a first computer model of the plurality of computer models lags behind a first data stream of the plurality of data streams,’ ‘determining ... that a second computer model of the plurality of computer models does not lag behind,’ and/or ‘allocating ... the second compute element to the first computer model based at least in part on the determined first computation state and on a utilization of the second compute element by the second computer model being lower than a utilization of the first compute element,’ as recited in independent claim 21.” and “While different in scope, claims 30 and 39 recite similar features as claim 21 recited above.” (applicant’s remarks, pages 10-11, emphasis in original)
Accordingly, applicant apparently argues that the features determining “that a first computation state of a first computer model of the plurality of computer models lags behind a first data stream of the plurality of data streams and a first machine learning process used to train the first computer model”, determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model” and “allocating ... the second compute element to the first computer model based at least in part on the determined first computation state and on a utilization of the second compute element by the second computer model being lower than a utilization of the first compute element” recited in new independent claims 21, 30 and 39, using respective similar language, are not disclosed or taught by the portions of the Brueckner and Trenholm references cited in the previous office action. The examiner respectfully disagrees and points applicant to the discussion of Brueckner and Trenholm below. 
First, regarding the determining “that a first computation state of a first computer model of the plurality of computer models lags behind a first data stream of the plurality of data streams and a first machine learning process used to train the first computer model” limitation recited in new claims 21, 30 and 39, the examiner points to paragraphs 70 and 74 of Brueckner, which explicitly disclose that “Automated scaling services may be used to add or remove servers assigned to a particular long-lasting machine learning task” [i.e., determining that a first computation state of a first computer model of the computer models is a particular long-lasting machine learning task that lags behind] and “For long-lasting MLS [machine learning service] tasks (such as tasks that involve terabyte or petabyte-scale data sets) [i.e., a plurality of data sets/streams], the state of a given MLS job may be check-pointed” [i.e., determine that a first computation state of a first, long-lasting MLS job task/machine learning service/computer model lags behind a first data set/data stream of the terabyte or petabyte-scale data sets/streams].
Second, regarding applicant’s arguments vis-à-vis the determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model” limitation recited in new claims 21, 30 and 39, as discussed in the section 112(a) rejections below, the specifications of the present application and its priority applications are each silent regarding determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model”. Also, applicant’s specification does not define what is meant by “determining … that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model”. Pages 3 and 93 of the specification state “the computing platform detects a temporary condition in which one of the continuous training of one of the mathematical models is lagging behind its respective data stream” and “computing platform 98-cp detects, during executing of the multiple machine learning processes, a temporary condition in which one of the continuous training of one of the mathematical models 88-M is lagging behind the respective stream 98-stm as a result of a temporary computational state associated with the mathematical model 88-M and the respective stream 98-stm.” The plain meaning of lag is to fail to maintain a desired pace or to keep up; fall or stay behind. See https://www.dictionary.com/browse/lag. Therefore, determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model”, under the broadest reasonable interpretation (BRI), in light of the specification, is determining, identifying or detecting that a model of a plurality of models is not lasting or running longer than (i.e., is keeping up with) a machine learning process, service, job or task and a data stream/data set used to train another model. 
With continued reference to the above noted limitation determining “that a second computer model of the plurality of computer models does not lag behind” recited in new claims 21, 30 and 39, the examiner points to paragraphs 54, 70 and 74 of Brueckner, which explicitly disclose that “load-balancing services, and the like may be used for various machine learning tasks … For MLS clients that have high availability and data durability requirements, machine learning data (e.g., raw input data, transformed/manipulated input data” [i.e., load balancing by determining that machine learning model tasks do not lag behind machine learning input data streams], “load balancing services, parallel computing services, automated scaling services, and/or identity management services, may also be used by the MLS … A parallel computing service that implements the Map-reduce programming model may be used for some types of machine learning tasks. Automated scaling services may be used to add or remove servers assigned to a particular long-lasting machine learning task.” [i.e., load balancing by identifying/determining that a second computer/programming model is not long-lasting/lagging behind a machine learning task/process used to train the second computer model] and “For long-lasting MLS tasks (such as tasks that involve terabyte or petabyte-scale data sets), the state of a given MLS job may be check-pointed” [i.e., determine that the given, second MLS service/machine learning model is not long-lasting/lagging behind a second data set/stream of the plurality of data sets/streams].
Third, regarding the limitation “allocating ... the second compute element to the first computer model based at least in part on the determined first computation state and on a utilization of the second compute element by the second computer model being lower than a utilization of the first compute element” recited in new claims 21, 30 and 39, the examiner points to paragraphs 54, 66-67, 70 and 195 of Brueckner, which explicitly disclose that “load-balancing services, and the like may be used for various machine learning tasks … MLS clients that have high availability and data durability requirements”, “the resources allocated to a given service such as the MLS may be distributed among several such locations to achieve desired levels of availability, fault-resilience and performance”, “access[ing] MLS functions from a compute server 262 of computing service 262 that has been allocated to the client” and “load balancing services, parallel computing services, automated scaling services, and/or identity management services, may also be used by the MLS … A load balancing service may, for example, be used to automatically distribute computational load among a set of servers”, “utilization goals for other resources such as CPUs, prediction-time goals (e.g., the elapsed time for a prediction run of the model) … budget goals (e.g., the total amount that a client wishes to spend on model execution, which may be proportional to the CPU utilization of the model execution or to utilization levels of other resources)” [i.e., load balancing by allocating the second computing service/CPU/server/compute element to the first computer model based at least in part on a utilization of the second compute element/server/CPU being lower than that of the first element]).
With continued reference to the above-noted allocating limitation, the examiner also points to the Abstract and paragraphs 72 and 74 of Trenholm, which explicitly disclose “provid[ing] dynamic reallocation of compute resources to resolve demand for classifier training job requests; use of jurisdictional certificates to define data usage” [i.e., allocating a second compute resource/element based at least in part on usage/utilization], “In this context configuration includes … trained classification models” [i.e., trained classification models including first and second computer models], “Management of processing module 206 comprises provision by the engine of a job queue client that dynamically assigns computational resources based on requirements of computing jobs being carried out by hardware resources … quantize job affinity and use the relative speed of each instance type for a particular job” and “this re-allocation takes into account: proximity of computation resources (e.g. GPU/FPGA/ ASIC resources of the preprocessing module 242) to peripherals in order to minimize data volume transfer; derivation of discriminatory features and feature reduction early on in the processing pipeline in order to reduce data transferred or to process features in a lower cost environment; availability of low cost cloud or server farm compute resources; other factors involved including estimated time for job completion based on a solving configuration of resources and network.” [i.e., assign/allocate a computation resource/compute element to the first computer model based at least in part a determined computation state/cost/configuration and utilization of a second compute element of the computation resources/compute elements].
Further, as discussed in detail below, the combination of Brueckner and Trenholm (i.e., Brueckner in view of Trenholm) teaches all of the limitations of new claims 21, 30 and 39 and of their respective dependent claims, claims 22-29, 31-38 and 40. 
Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 112 and 103 discussed below.

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: New claims 21, 30 and 39, and their dependent claims, new claims 22-29, 31-38 and 40, do not appear to have support in the originally filed specification filed on 4/28/2020 (or the specification of parent application U.S. non-provisional application number 15/270,447, filed on 9/20/2016, or in the specifications of priority U.S. Provisional Application Nos. 62/234,149, 62/251,718, 62/275,261 and 62/333,162). There does not appear to be any discussion of determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model” in these specifications. In particular, the instant specification, and the specification of parent application 15/270,447 are both silent regarding any “determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model” features recited in each of new claims 21, 30 and 39. Further, none of the specifications of U.S. Provisional Application Nos. 62/234,149, 62/251,718, 62/275,261, and 62/333,162, filed on September 29, 2015, November 6, 2015, January 6, 2016, and May 7, 2016, appear to provide proper antecedent basis for the subject matter recited in new claims 21, 30 and 39. Appropriate correction is required.

Claim Objections
Claim 33 is objected to because of the following informalities: 
In line 3 of new claim 33, it appears that “the at least one process is further configured” should read “the at least one processor is further configured” (see line 1 of claim 33 reciting “the at least one processor is further configured”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In particular, as noted above, the claim limitation determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model” is recited in each of new independent claims 21, 30 and 39 added in the amendment filed on 4/25/2022. However, the written description of the current application, and of each of the priority applications, fails to disclose the above-identified limitation.
The original specification and the specifications of the parent application and the priority provisional applications do not describe the negative limitation of determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model”. See MPEP § 2173.05(i): “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
However, the specifications of the present application and its priority applications are each silent regarding determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model”. Aside from pages 58 and 59 of U.S. Provisional Application Nos. 62/251,718 and 62/234,149, which merely mention that “state “Compute element 700-c1 also sends data request 7DR3 to data interface 523-2, which then accesses associated memory module 540-m2 containing data sets 712-D3 and 712-D4. These two requests 7DR1 and 7DR3 may be sent essentially simultaneously, or with a time lag between the earlier and the later requests” and “The two responses 7DR1 and 7DR2 may be sent essentially simultaneously, or with a time lag between the earlier and the later.”, the priority provisional applications are each silent regarding determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model” as recited in newly-added claims 21, 30 and 39. Also, aside from mentioning “the computing platform detects a temporary condition in which one of the continuous training of one of the mathematical models is lagging behind its respective data stream” and “computing platform 98-cp detects, during executing of the multiple machine learning processes, a temporary condition in which one of the continuous training of one of the mathematical models 88-M is lagging behind the respective stream 98-stm as a result of a temporary computational state associated with the mathematical model 88-M and the respective stream 98-stm.” on pages 3 and 93, the original specification does not mention, let alone describe any determination “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model”, as recited in new claims 21, 30 and 39. Accordingly, claims 21, 30 and 39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Also, claims 22-29, 31-38 and 40, which each depend directly from one of claims 21, 30 and 39, respectively, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement under the same rationale as claims 21, 30 and 39.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 26 recites the limitation "the respective training of the first computer model” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Applicant did not previously introduce any “respective training of the first computer model”, or any “respective training” of other computer models in this claim or its base claim, independent claim 21. Applicant previously introduced “training, by at least one processor, a plurality of computer models” and “a first machine learning process used to train the first computer model” in lines 2 and 7 of claim 21. The examiner suggests amending claim 26 to recite “the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner et al. (U.S. Patent Application Pub. No 2016/0078361 A1, hereinafter “Brueckner”) in view of Trenholm et al. (U.S. Patent Application Pub. No 2016/0034809 A1 hereinafter “Trenholm”). 
With respect to claim 21, Brueckner discloses the invention as claimed including a method (see, e.g., paragraphs 53-54, “methods and apparatus for a customizable, easy-to-use machine learning service (MLS) [i.e., a method] … the MLS may be implemented at a provider network … services of the provider network, such as … parallel-computing services, high-performance computing services, load-balancing services, and the like may be used for various machine learning tasks”) comprising:
training, by at least one processor, a plurality of computer models using a plurality of data streams via execution of a plurality of machine learning processes in conjunction with a plurality of compute elements (see, e.g., FIGs. 34 and 44 – depicting Training Data 3432, Training set buffers 3410 and step 5401 where “records of a training data set are to be obtained to generate a linear predictive model (e.g., a model that makes predictions based on weighted sums of feature values derived from the training data) at a machine learning service of a provider network” [i.e., training computer models using records in training data by executing machine learning processes], and paragraphs 54, 89, 94, 108 and 183, “the MLS [i.e., machine learning services/processes] may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices [i.e., a plurality of compute elements] … network endpoints that can be used for real-time model execution on streaming data … input data records for a specified model are to be submitted, and model predictions may be generated on groups of streaming data records as the records are received” [i.e., using a plurality of data streams], “specified sets of data records to prepare the records for use for model training … data records may first be extracted … with the help of an MLS I/0 library), processed in accordance with one or more recipes, and then used as input for training [i.e., the streams of data sets are inputs for training computer models] … the recipe may itself incorporate the training … steps (e.g., a destination model or models may be specified within the recipe) … A given recipe may be re-used on several different data sets, potentially for a variety of different machine learning problem domains” [i.e., a plurality of machine learning processes], “training data 3432 may be read into training set memory buffers 3340 (e.g., at one or more MLS servers)” [i.e., a plurality of servers/compute elements]);
determining, by the at least one processor, that a first computation state of a first computer model of the plurality of computer models lags behind a first data stream of the plurality of data streams and a first machine learning process used to train the first computer model (see, e.g., paragraphs 70 and 74, “Automated scaling services may be used to add or remove servers assigned to a particular long-lasting machine learning task” [i.e., determining that a first computation state of a first computer model of the computer models is a particular long-lasting machine learning task that lags behind], “For long-lasting MLS [machine learning service] tasks (such as tasks that involve terabyte or petabyte-scale data sets) [i.e., a plurality of data sets/streams], the state of a given MLS job may be check-pointed” [i.e., determine that a first computation state of a first, long-lasting MLS job task/machine learning service/computer model lags behind a first data set/data stream of the terabyte or petabyte-scale data sets/streams]), the first computer model using at least a first compute element of the plurality of compute elements (see, e.g., paragraphs 54, 89 and 94, “the MLS [machine learning service] may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices [i.e., the plurality of compute elements], “a model, computed when the predictions of the model can be compared [i.e., a first computer model] … network endpoints that can be used for real-time model execution on streaming data” [i.e., the first computer model using at least a first compute element/network endpoint/computing device of the plurality of compute elements/computing devices]);
determining, by the at least one processor, that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model (As indicated above, applicant’s specification does not define what is meant by “determining … that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model”. Pages 3 and 93 of the specification state “the computing platform detects a temporary condition in which one of the continuous training of one of the mathematical models is lagging behind its respective data stream” and “computing platform 98-cp detects, during executing of the multiple machine learning processes, a temporary condition in which one of the continuous training of one of the mathematical models 88-M is lagging behind the respective stream 98-stm as a result of a temporary computational state associated with the mathematical model 88-M and the respective stream 98-stm.” The plain meaning of lag is to fail to maintain a desired pace or to keep up; fall or stay behind. See https://www.dictionary.com/browse/lag. Therefore, determining “that a second computer model of the plurality of computer models does not lag behind a second data stream of the plurality of data streams and a second machine learning process used to train the second computer model”, under the broadest reasonable interpretation (BRI), in light of the specification, is determining, identifying or detecting that a model of a plurality of models is not lasting or running longer than (i.e., is keeping up with) a machine learning process, service, job or task and a data stream/data set used to train another model) (see, e.g., paragraphs 54, 70 and 74, “load-balancing services, and the like may be used for various machine learning tasks … For MLS clients that have high availability and data durability requirements, machine learning data (e.g., raw input data, transformed/manipulated input data” [i.e., load balancing by determining that machine learning model tasks do not lag behind machine learning input data streams], “load balancing services, parallel computing services, automated scaling services, and/or identity management services, may also be used by the MLS … A parallel computing service that implements the Map-reduce programming model may be used for some types of machine learning tasks. Automated scaling services may be used to add or remove servers assigned to a particular long-lasting machine learning task.” [i.e., load balancing by identifying/determining that a second computer/programming model is not long-lasting/lagging behind a machine learning task/process used to train the second computer model], “For long-lasting MLS tasks (such as tasks that involve terabyte or petabyte-scale data sets), the state of a given MLS job may be check-pointed” [i.e., determine that the given, second MLS service/machine learning model is not long-lasting/lagging behind a second data set/stream of the plurality of data sets/streams]), the second computer model using at least a second compute element of the plurality of compute elements (see, e.g., paragraphs 54, 70, 89 and 130, “the MLS [i.e., machine learning services/processes] may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices [i.e., the plurality of compute elements] … network endpoints that can be used for real-time model execution … for a specified model”, “a computing service that implements the Map-reduce programming model may be used for some types of machine learning tasks”, “objects representing network endpoints that can be used for real-time model execution on streaming data”, “a computation implemented using map-reduce or a similar parallel computing paradigm, or for performing multiple parallel training operations for a model).” [i.e., the second, specified computer/computing/programming model uses at least a second computing device/compute element of the plurality of computing devices/network endpoints/compute elements]); and
allocating, by the at least one processor, the second compute element to the first computer model based at least in part … on a utilization of the second compute element by the second computer model being lower than a utilization of the first compute element (see, e.g., paragraphs 54, 66-67, 70 and 195, “load-balancing services, and the like may be used for various machine learning tasks … MLS clients that have high availability and data durability requirements”, “the resources allocated to a given service such as the MLS may be distributed among several such locations to achieve desired levels of availability, fault-resilience and performance”, “access MLS functions from a compute server 262 of computing service 262 that has been allocated to the client”, “load balancing services, parallel computing services, automated scaling services, and/or identity management services, may also be used by the MLS … A load balancing service may, for example, be used to automatically distribute computational load among a set of servers”, “utilization goals for other resources such as CPUs, prediction-time goals (e.g., the elapsed time for a prediction run of the model) … budget goals (e.g., the total amount that a client wishes to spend on model execution, which may be proportional to the CPU utilization of the model execution or to utilization levels of other resources)” [i.e., load balancing by allocating the second computing service/CPU/server/compute element to the first computer model based at least in part on a utilization of the second compute element/server/CPU being lower than that of the first element]).
Although Brueckner substantially discloses the claimed invention, Brueckner is not relied on to explicitly disclose allocating … the second compute element to the first computer model based at least in part on the determined first computation state and on a utilization of the second compute element.
In the same field, analogous art Trenholm teaches allocating … the second compute element to the first computer model based at least in part on the determined first computation state and on a utilization of the second compute element (see, e.g., Abstract and paragraphs 72 and 74, “provide dynamic reallocation of compute resources to resolve demand for classifier training job requests; use of jurisdictional certificates to define data usage” [i.e., allocating a second compute resource/element based at least in part on usage/utilization], “In this context configuration includes … trained classification models” [i.e., trained classification models including first and second computer models], “Management of processing module 206 comprises provision by the engine of a job queue client that dynamically assigns computational resources based on requirements of computing jobs being carried out by hardware resources … quantize job affinity and use the relative speed of each instance type for a particular job”, “this re-allocation takes into account: proximity of computation resources (e.g. GPU/FPGA/ ASIC resources of the preprocessing module 242) to peripherals in order to minimize data volume transfer; derivation of discriminatory features and feature reduction early on in the processing pipeline in order to reduce data transferred or to process features in a lower cost environment; availability of low cost cloud or server farm compute resources; other factors involved including estimated time for job completion based on a solving configuration of resources and network.” [i.e., assign/allocate a computation resource/compute element to the first computer model based at least in part a determined computation state/cost/configuration and utilization of a second compute element of the computation resources/compute elements]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brueckner to incorporate the teachings of Trenholm to provide dynamic reallocation of compute resources to resolve demand for classifier training job requests by estimating job completion times and job execution cost to resolve a resource allocation problem (See, e.g., Trenholm, abstract and paragraph 74). Doing so would have allowed Brueckner to increase the efficiency of implementing computational paradigms such as neural networks that involve massively parallel computations by implementing them on computing hardware involving a large number of processors, as suggested by Trenholm (See, e.g., Trenholm, paragraph 88). 

With respect to independent claim 30, claim 30 is substantially similar to claim 21 and therefore is rejected on the same ground as claim 21, discussed above. In particular, claim 30 is a system claim that performs operations corresponding to the method steps of claim 1. 
In addition, Brueckner further discloses a system comprising:
a computing platform comprising a plurality of compute elements and configured to receive a plurality of data; and at least one processor configured (see, e.g., paragraphs 53-54, 61, 94, 182 and 228, “apparatus for a customizable, easy-to-use machine learning service (MLS) … the MLS may be implemented at a provider network” [i.e., the MLS computing platform], “FIG.1 illustrates an example system environment in which various components of a machine learning service (MLS) may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices” [i.e., a system comprising a computing platform comprising compute elements], “input data records for a specified model are to be submitted, and model predictions may be generated on groups of streaming data records as the records are received” [i.e., receive a plurality of data records/streams], “the CPUs or cores being used at MLS servers)”, “computing device 9000 includes one or more processors 9010” [i.e., at least one processor/CPU configured to perform operations]).

With respect to independent claim 39, claim 39 is substantially similar to claim 21 and therefore is rejected on the same ground as claim 21, discussed above. In particular, claim 39 is a system claim that performs operations corresponding to the method steps of claim 1. 
In addition, Brueckner further discloses a system comprising: one or more processors; and one or more computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to (see, e.g., paragraphs 61, 182 and 228-230, “FIG.1 illustrates an example system environment in which various components of a machine learning service (MLS) may be implemented” [i.e., a system], “the CPUs or cores being used at MLS servers)”, “computing device 9000 includes one or more processors 9010”, “Processors 9010 may be any suitable processors capable of executing instructions.”, “instructions and data accessible by processor(s) 9010. … instructions and data implementing one or more desired functions” [i.e., system comprises one or more processors/CPUs and instructions to cause the processors/CPUs to perform functions/operations]).

With respect to claims 22, 31 and 40, as discussed above, Brueckner in view of Trenholm teaches the method of claim 21 and the systems of claims 30 and 39.
Regarding claim 22, Brueckner further discloses wherein the first computation state is caused by a temporary condition that uses more computational resources to process the first data stream relative to computational resources used to process the second data stream (see, e.g., paragraphs 70, 74 and 195, “Automated scaling services may be used to add or remove servers assigned to a particular long-lasting machine learning task” [i.e., the particular long-lasting machine learning task is using more computational resources], “For long-lasting MLS tasks (such as tasks that involve terabyte or petabyte-scale data sets), the state of a given MLS job may be check-pointed” [i.e., the computational state of the given, long-lasting MLS job can be check-pointed - a temporary condition and uses more data and resources], “memory usage or … utilization goals for other resources such as CPUs, prediction-time goals (e.g., the elapsed time for a prediction run of the model), prediction-time variation goals (e.g., reducing the differences between model prediction times for different observation records) [i.e., different records of the first and second data sets/streams], prediction accuracy/quality goals, budget goals (e.g., the total amount that a client wishes to spend on model execution, which may be proportional to the CPU utilization of the model execution or to utilization levels of other resources) … the training data set and/or indications of some or all of the optimization goals (or the relative priorities of the different goals) may be provided by an MLS client” [i.e., computational state caused by conditions that use relatively more computational resources to process the first training data set/data stream than the second data stream]).
Regarding claims 31 and 40, Brueckner further discloses wherein the first computation state is caused by a condition that uses more computational resources to process the first data stream relative to computation resources used to process the second data stream (see, e.g., paragraphs 70, 74 and 195, “Automated scaling services may be used to add or remove servers assigned to a particular long-lasting machine learning task” [i.e., the particular long-lasting machine learning task is using more computational resources], “For long-lasting MLS tasks (such as tasks that involve terabyte or petabyte-scale data sets), the state of a given MLS job may be check-pointed” [i.e., the computational state of the given, long-lasting MLS job is caused by a condition that uses more data and resources], “memory usage or … utilization goals for other resources such as CPUs, prediction-time goals (e.g., the elapsed time for a prediction run of the model), prediction-time variation goals (e.g., reducing the differences between model prediction times for different observation records) [i.e., different records of the first and second data sets/streams], prediction accuracy/quality goals, budget goals (e.g., the total amount that a client wishes to spend on model execution, which may be proportional to the CPU utilization of the model execution or to utilization levels of other resources) … the training data set and/or indications of some or all of the optimization goals (or the relative priorities of the different goals) may be provided by an MLS client” [i.e., computational state caused by conditions that use relatively more computational resources to process the first training data set/data stream than the second data stream]).

With respect to claims 23 and 32, as discussed above, Brueckner in view of Trenholm teaches the method of claim 21 and the system of claim 30.
Brueckner further discloses changing, by the at least one processor, the first computer model into a previous computational state of the first computer model (see, e.g., paragraph 74, “For long-lasting MLS tasks (such as tasks that involve terabyte or petabyte-scale data sets), the state of a given MLS [machine learning service/model] job may be check-pointed to persistent storage … periodically [i.e., check-point/save computational state of machine learning/computer model at different points in time, at different states], so that a failover server can resume a partially-completed task from the most recent checkpoint” [i.e., change to a previous state of the computer model]).

With respect to claims 24 and 33, as discussed above, Brueckner in view of Trenholm teaches the method of claim 21 and the system of claim 30.
Brueckner further discloses re-train the first computer model to converge to a new computational state of the first computer model (see, e.g., paragraph 90, “a client may create an artifact such as a model, and may want that same model to be re-trained and/or re-executed [i.e., re-training the model] for different input data sets” [i.e., converging to a new, different state of the model]), wherein to re-train the first computer model, the at least one process is further configured to (as indicated above, it appears that “the at least one process is further configured” should read “the at least one processor is further configured”):
use at least one dataset of the plurality of data streams to produce a plurality of alternative forms of the first computer model that correspond to different alternative computational states of the first computer model (see, e.g., paragraph 90, “that same model to be re-trained and/or re-executed [i.e., re-training the model] for different input data sets [e.g., using at least one data set of the plurality of data sets/streams] … for each of the training … iterations) at specified points in time. In some cases the points in time may be specified explicitly (e.g., by the client requesting the equivalent of ‘re-run model M1 on the currently available data set at data source DS1 at 11:00, 15:00 and 19:00 every day’). In other cases the client may indicate the conditions under which the iterations are to be scheduled (e.g., by the client requesting the equivalent of ‘re-run model M1 whenever the next set of 1000000 new records becomes available from data source DS1’).” [i.e., the retraining with different data sets DS1 at the points in time produces a plurality of alternative forms of the model corresponding to different, alternative computational states of the model M1]); and
select at least one of the plurality of alternative forms as the new computational state of the first computer model (see, e.g., paragraph 90, “A respective job may be placed in the MLS job queue for each recurring training … iteration. The MLS may implement a set of programmatic interface enabling such scheduled recurring operations in some embodiments. Using such an interface, a client may specify a set of model/alias/recipe artifacts (or respective versions of the same underling artifact) to be used” [i.e., selecting at least one of the alternative versions/forms as the new state of the model]).

With respect to claims 25 and 34, as discussed above, Brueckner in view of Trenholm teaches the method of claim 21 and the system of claim 30.
Brueckner further discloses wherein the first computation state is a computational state in which the first computer model is no longer valid in view of a change in at least one dataset of the first data stream (see, e.g., paragraphs 59, 88, and 130, “the machine learning model … may represent a ‘black box’ tool, already validated by experts, which is expected to provide useful predictions for various input data sets” [i.e., a model in a valid state for at least one input data set of the various input data sets/first data stream], “the underlying model … model developers have thoroughly tested and validated the underlying model … some machine learning input data sets can be much larger (e.g., on the order of terabytes)”, “In order to … evaluate a model, a number of filtering or input record rearrangement operations [i.e., a change in the datasets] may sometimes have to be performed in a sequence on an input data set. For example, for cross-validating a classification model, the same input data set may have to be split into training and test data sets multiple times” [i.e., a model may no longer be valid in view of the change in the at least one data set of the data stream]). 

With respect to claims 26 and 35, as discussed above, Brueckner in view of Trenholm teaches the method of claim 21 and the system of claim 30.
Brueckner further discloses wherein the first computer model is a prediction model, a classification model, or a clustering model, and the at least one processor is further configured to:
train the first computer model with a technique associated with a gradient-descent or stochastic-gradient-descent, in which the first computation state is a computational state associated with convergence of the gradient-descent or stochastic-gradient-descent technique (see, e.g., abstract and paragraphs 65, 130 and 204, “a data source to be used to train a linear prediction model is obtained … for cross-validating a classification model, the same input data set may have to be split into training and test data sets multiple times” [i.e., train the first computer model, which is a prediction or classification model], “A wide variety of machine learning algorithms may be supported natively by the MLS libraries, including for example … stochastic gradient descent algorithms”, “In at least some implementations, the previously-stored parameters or weights may be updated if needed in one or more learning iterations, e.g., using a stochastic gradient descent technique” [i.e., the first computation state is a computational state associated with convergence of the stochastic-gradient-descent technique]).

With respect to claims 27 and 36, as discussed above, Brueckner in view of Trenholm teaches the method of claim 21 and the system of claim 30.
Brueckner further discloses wherein the first computer model is a neural network model (see, e.g., paragraph 64, “A wide variety of machine learning algorithms may be supported natively by the MLS libraries, including for example … neural network algorithms”).
Although Brueckner substantially discloses the claimed invention, Brueckner is not relied on explicitly disclose train the first computer model with a technique associated with deep learning, in which the first computation state corresponds to an increase in a complexity of the neural network model or an increase in a number of layers associated with the neural network model.
In the same field, analogous art Trenholm teaches train the first computer model with a technique associated with deep learning, in which the first computation state corresponds to an increase in a complexity of the neural network model or an increase in a number of layers associated with the neural network model (see, e.g., paragraphs 9, 72 and 108, “a method of applying a deep learning neural network to data … individual layers of a deep net can be trained or primed independently of the entire network”, “RBMs can be stacked and trained in a greedy manner to form so-called Deep Belief Networks (DBN)” [i.e., to increase complexity of the neural network], “The machine learning abstraction may implement Deep Neural Networks (‘DNN’)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brueckner to incorporate the teachings of Trenholm to provide dynamic reallocation of compute resources to resolve demand for classifier training job requests by estimating job completion times and job execution cost to resolve a resource allocation problem (See, e.g., Trenholm, abstract and paragraph 74). Doing so would have allowed Brueckner to increase the efficiency of implementing computational paradigms such as neural networks that involve massively parallel computations by implementing them on computing hardware involving a large number of processors, as suggested by Trenholm (See, e.g., Trenholm, paragraph 88). 

With respect to claims 28 and 37, as discussed above, Brueckner in view of Trenholm teaches the method of claim 21 and the system of claim 30.
Brueckner further discloses wherein the first data stream and the second data stream correspond to each other (see, e.g., paragraphs 54-55, 89, 94 and 201, “the MLS [machine learning service] may be implemented at a provider network that comprises numerous data centers”, “models that are to be used on streaming or real-time data”, “network endpoints that can be used for real-time model execution on streaming data”, “input data records for a specified model are to be submitted, and model predictions may be generated on groups of streaming data records as the records are received”, “observation records may be streamed to a machine learning service as they become available from one or more online data sources. In such scenarios, the MLS may be responsible for training a model iteratively” [i.e., including the first and second data streams that correspond to each other – they both correspond to observation records/data records/data sets from online data sources for training the model]).

 With respect to claims 29 and 387, as discussed above, Brueckner in view of Trenholm teaches the method of claim 21 and the system of claim 30.
Brueckner further discloses wherein the second compute element is allocated in real-time (see, e.g., paragraphs 60, 89 and 94, “partition the work required for a given job among many different servers to achieve better performance. As part of developing the processing plan for a job, the MLS may select a workload distribution strategy for the job … pool of compute servers and/or storage servers may be pre-configured for the MLS, and the resources for a given job may be selected from such a pool. In other embodiments, the resources may be selected from a pool assigned to the client on whose behalf the job is to be executed-e.g., the client may acquire resources from a computing service of the provider network” [i.e., allocating compute elements/servers], “network endpoints that can be used for real-time model execution on streaming data”, “In real-time mode, a network endpoint … may be assigned as a destination to which input data records for a specified model are to be submitted” [i.e., assign/allocate the second compute element associated with a network endpoint in real-time].

Conclusion
Applicant's amendment and new claims necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125